Exhibit 10.6

﻿

﻿

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

﻿

﻿

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is dated
effective as of November 4, 2016, by and between THE FEMALE HEALTH COMPANY, a
Wisconsin corporation (the "Company"), and MITCHELL S. STEINER, MD (the
"Executive").

﻿

RECITALS

﻿

A. The Company and Executive are parties to that certain Employment Agreement
dated as of April 5, 2016, as amended as of July 18, 2016 (the "Existing
Agreement").  Capitalized terms used herein without definition shall have the
respective meanings ascribed thereto in the Existing Agreement.

﻿

B. In accordance with Section 11 of the Existing Agreement, the undersigned
desire to amend the Existing Agreement as set forth in this Amendment.

﻿

AGREEMENTS

﻿

In consideration of the foregoing recitals and the mutual representations,
warranties, covenants and agreements set forth herein, and intending to be
legally bound hereby, the parties agree as follows:

﻿

1. Section 8 of the Existing Agreement is amended by changing the title to
“Limited Affiliation with OPKO” and by adding the following proviso to the end
of the second sentence:

﻿

“; and provided further that the Executive may continue to act as a special
advisor to OPKO, provided such activity does not interfere with his obligation
hereunder to be available full-time to perform his duties under this Agreement,
and provided further that should there be a business opportunity presented to
the Company that Executive learns of through his work with Company that
potentially relates to OPKO, and should Company decline to pursue the business
opportunity, before passing such opportunity on to OPKO, Executive will first
inform the Company’s Board of Directors as to the nature of the opportunity and
seek Board approval before such opportunity could be presented to OPKO.”

﻿

2.



No Other Changes.  Except as expressly provided herein, the Existing Agreement
shall remain unchanged and in full force and effect.

﻿

3. Counterparts.   This Amendment may be executed in two or more counterparts,
all of which shall be considered originals of one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties.  Signatures delivered by
facsimile or by e-mail in portable document format (PDF) shall be binding for
all purposes hereof.





--------------------------------------------------------------------------------

 



﻿

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Employment Agreement as of the date first above written. 

﻿

﻿

COMPANY:

﻿

 

﻿

THE FEMALE HEALTH COMPANY

﻿

By: /s/ Michele Greco

﻿

Michele Greco

﻿

Executive Vice President, Finance

﻿

 

﻿

EXECUTIVE:

﻿

/s/Mitchell S. Steiner

﻿

Mitchell S. Steiner

﻿



[Signature Page to Second Amendment to Employment Agreement]

 

--------------------------------------------------------------------------------